internal_revenue_service number release date u i l nos cc dom fi p plr-115594-99 date legend master_trust master funds feeder funds plr-115594-99 plr-115594-99 state a state b dear this responds to your request for a ruling dated september plr-115594-99 submitted by your authorized representative on behalf of the feeder funds the ruling requested is as follows each of the feeder funds that invests in a master fund as a partner in a master fund will be deemed to own a proportionate share of each of the assets of that master fund and will be deemed to be entitled to a proportionate share of the income of the master fund attributable to such share for purposes of determining whether such feeder fund satisfies the requirements of sec_851 sec_851 sec_852 and sec_853 of the internal_revenue_code_of_1986 for purposes of these sections the interest of the feeder fund in the master fund shall be determined in accordance with each feeder fund’s capital interest in the master fund facts master_trust is a business_trust established under the laws of state a under a declaration of trust master_trust is registered under the investment_company act of u s c 80a-1 et seq the act master_trust was established with seven initial series twenty separate new series the master funds have been newly established with investment objectives and strategies identical to the respective feeder funds that are the subject of this ruling_request the taxpayers represent that each master fund will be treated as a partnership under sec_301_7701-3 and will not be treated as a publicly_traded_partnership under sec_1_7704-1 the feeder funds are separate series of corporations incorporated under the laws of state b these corporations are registered under the act as open-end management investment companies each feeder fund will be treated for federal_income_tax purposes as a separate corporation under sec_851 of the internal_revenue_code_of_1986 each feeder fund will qualify for and elect status as a regulated_investment_company ric under subchapter_m of the code each feeder fund will invest substantially_all of its assets in the master fund that has a corresponding investment objective and strategy in exchange for an interest in that master fund a feeder fund's interest in a master fund will be determined by reference to its capital_account in that master fund the number of holders of interests in a master fund will be limited to fewer than each holder of an interest in a master fund will be allocated its pro_rata share of each item_of_income of the master fund and will bear its pro_rata share of the expenses of the plr-115594-99 master fund each master fund will allocate taxable_income gain loss deductions and credit under sec_704 and c and the applicable regulations the taxpayers represent that except as required by sec_704 and sec_1_704-1 of the regulations allocations of specific items of income gain loss deduction and credit will be proportionate to the interests of the holders in a master fund the taxpayers represent that the organization of the master funds in a manner to enable their classification as partnerships was not made to enable a partner that is a ric to make distributions that would be prohibited under revrul_89_81 1989_1_cb_226 had the ric invested directly in the assets of the master fund the taxpayers represent that for purposes of determining the required_distribution under sec_4982 of the code the feeder funds will account for their shares of partnership items of income gain loss and deduction as they are taken into account by the partnership as required by revrul_94_40 1994_1_cb_274 law and analysis sec_851 of the code provides that certain requirements must be satisfied in order for a domestic_corporation to be taxed as a ric and thereby to be exempt from the corporate level tax on most income sec_851 of the code provides that to qualify as a ric at least percent of a corporation's gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 of the code requires that in order to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of any one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than percent of the outstanding_voting_securities_of_such_issuer sec_851 of the code provides that in order to qualify as a ric not more than percent of the corporation's plr-115594-99 total assets may be invested in the securities other than government securities and the securities of other rics of any one issuer or of two or more issuers that the corporation controls and which are determined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_853 of the code provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the requirements of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder’s foreign_tax_credit under sec_901 sec_854 of the code provides that a dividend other than a capital_gain dividend received from a ric qualifies for the dividends received deduction under sec_243 to the extent so designated by the ric provided that the ric meets the requirements of sec_852 for the taxable_year during which it paid the dividend sec_854 of the code provides that the aggregate amount that may be designated as dividends under sec_854 shall not exceed the aggregate_dividends_received by the ric for the taxable_year sec_854 of the code provides that the term aggregate_dividends_received includes only dividends received from domestic corporations sec_854 of the code provides in part that for purposes of determining an amount to be treated as a dividend eligible for the dividends received deduction under sec_243 of the code a payment to a ric shall not be treated as a dividend unless had it not been a ric it would have been allowed a dividends received deduction under sec_243 with respect to the payment sec_702 of the code provides that the character of items stated in sec_702 that are included in a partner’s distributive_share shall be determined as if such items were realized directly from the source from which they were realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner’s distributive_share of the gross_income of the partnership section n of the technical and miscellaneous plr-115594-99 revenue act of added a sentence to the flush language of sec_851 of the code that states that income derived from a partnership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is attributable to items of income of the partnership or trust that would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a partner’s distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess h_r rep no 83d cong 2d sess in order for a holder to qualify as a ric under the diversification tests of sec_851 of the code the aggregate approach will have to be applied to each holder’s partnership_interest in a series as an aggregate each holder will be entitled to take into account its share of the individual items of income and assets of the series revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 of the code required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted bases the issue presented in the ruling is whether for purposes of sec_805 the life_insurance company’s interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggregate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other_property for purposes of sec_805 of the code the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as plr-115594-99 evidence of an intent in subchapter_k to take the entity approach in questions concerning the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indicate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 of the code and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush language of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric’s interest in a partnership be viewed as a direct investment in the partnership’s assets for purposes of the sec_851 test but not be viewed as a direct investment in those assets for purposes of the test set out in sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep no 86th cong 2d sess like rics reits are subject_to restrictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be entitled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership’s assets shall be determined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if the trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the plr-115594-99 trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primarily_for_sale_to_customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is attributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of assets without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits based on the information and representations submitted we rule that each feeder fund assuming it qualifies as a ric and is a partner in a master fund will be deemed to own a proportionate share of the assets of the master fund and will be deemed to be entitled to the income of the master fund attributable to that share for purposes of determining whether the feeder fund satisfies the requirements of sec_851 sec_851 sec_852 sec_853 and sec_854 of the code and sec_1_1092_b_-2t of the regulations for purposes of these sections the interests of each feeder fund in a master fund shall be determined in accordance with the feeder fund’s capital interest in the master fund this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent further except as specifically ruled upon above no opinion is expressed or implied regarding the federal_income_tax consequences of the transactions described above to any other taxpayer that is now or may become a holder of an interest in either master fund plr-115594-99 a copy of this letter should be attached to the federal_income_tax return of each feeder fund for every taxable_year in which it participates in the master-feeder_arrangement described in this letter sincerely yours assistant chief_counsel financial institutions products by william e coppersmith chief branch enclosure copy
